UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7448



TROY WAYNE RODGERS,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of Virginia De-
partment of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-1309-AM)


Submitted:   February 6, 2001             Decided:    March 19, 2001


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Wayne Rodgers, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Wayne Rodgers seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s memorandum opinion and find no reversible error.    Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.      See Rodgers v.

Angelone, No. CA-99-1309-AM (E.D. Va. filed Sept. 12, 2000; entered

Sept. 13, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2